DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 11-14 & 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, 
1.	It is unclear whether limitation the inode as recited references to the inode before or after the step of modifying an inode… as recited in claim 1;
2.	It is unclear whether an inode used by the replication operation is modified as recited in claim 1 or 
	(a)		the inode is determined as a stream directory inode and moving data streams of the stream directory inode under a new inode based upon the replication operation comprising a create operation targeting the stream directory inode as recited in claims 2-3; 
	(b)		the inode is determined as a stream directory inode and moving data streams of the stream directory inode under a new private inode as recited in claims 2 & 4; 
	(c)		the inode is determined as a stream directory inode and releasing the stream directory inode based upon the replication operation comprising the create operation targeting the stream directory inode as recited in claims 2 & 5.		
For at least the reasons as noted, the features of claims 2-5 are considered as optional features. 

Claims 11-14 & 16-18 includes features analogous to claims 2-5. Claims 11-14 & 16-18 are rejected for at least the reasons as noted with regard to claims 2-5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over RUUTH et al. [US 2003/0225760 A1], hereinafter referred to as RUUTH, in view of SHAH et al. [US 8,671,072 B1].

Regarding claims 1, 10 & 15, RUUTH teaches a computing device, e.g., a database system (RUUTH, [0015]) comprising:
a memory comprising machine executable code for performing a method, e.g., a memory is an inherited feature of the database system for storing parallel transaction program (RUUTH, [0064]) to execute transaction operations (RUUTH, Abstract); and 
a processor coupled to the memory, e.g., a processor (RUUTH, [0008]), wherein coupling the processor to the memory is an inherited feature of the database system, the processor configured to execute the machine executable code to cause the processor to perform, e.g., the processor is configured to execute the parallel transaction program to perform a method. The method as taught in RUUTH reads on the method as recited in claims 1, 10 & 15 as shown below.
CLAIMS 1, 10 & 15 
 A method comprising:
intercepting an operation targeting a first storage object, of a first node, having a replication relationship with a second storage object of a second node; 



creating a replication operation that is a replication of the operation; 


implementing the operation upon the first storage object and the replication operation upon the second storage object.

RUUTH et al.
 A method comprising:
a transaction, e.g., TR1(P) as in FIG. 4A, targeting a primary database of a primary server (RUUTH, [0043] & [0050]), wherein the transaction having a parallel relationship with a secondary database of a secondary server based on timestamp criteria (RUUTH, [0043] & [0050]); 
a parallel transaction, e.g., TR1(S) as in FIG. 4A, is created, wherein the parallel transaction is a replication of the transaction, TR1(P) as in FIG. 4A (RUUTH, [0054]); and 
the transaction TR1(P) and parallel transaction TR1(S) are executed upon the primary database and secondary database respectively in parallel (RUUTH, [0054][Wingdings font/0xE0][0055]).


 RUUTH does not explicitly teach the step of modifying an inode used by the replication operation.
SHAH teaches a method for hijacking inodes based on replication operations (SHAH, Abstract). SHAH further teaches the steps of modifying an inode used by the replication operation, e.g., a destination inode used by the replication operation is modified by freeing data blocks associated with the destination node and replacing metadata of the destination inode with data determined based on the replication operation (SHAH, Col. 3-Line 49[Wingdings font/0xE0]Col. 4-Lines 13).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SHAH into RUUTH in order to manage data replication.

Regarding claims 2-5, 11-14 & 16-18, the features as recited are considered as optional features of the invention. Therefore, whether RUUTH & SHAH disclose the features of claims 2-5, 11-14 & 16-18, RUUTH & SHAH still reads on the claimed invention.

Regarding claims 6 & 20, SHAH further teaches the step of associating multiple data streams with a name of the first storage object (SHAH, Col. 10-Lines 17[Wingdings font/0xE0]40).

Regarding claim 7, SHAH further teaches the step of associating multiple data streams with a name of the second storage object (SHAH, Col. 10-Lines 17[Wingdings font/0xE0]40).

Regarding claim 8, SHAH further teaches that a stream name of a data stream identifies a data attribute of the first storage object (SHAH, Col. 10-Lines 17[Wingdings font/0xE0]40).

Regarding claim 9, SHAH further teaches that a stream name of a data stream identifies a data attribute of the second storage object (SHAH, Col. 10-Lines 17[Wingdings font/0xE0]40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        November 16, 2022